Per Curiam: This application is made under the act of May 3d, 1861 (Sess. acts, 26), which declares that it shall be a sufficient cause for a continuance, on motion of the defendant, if it shall be shown, to the .satisfaction of the court, that the defendant is in the military service of the United States, or of this State, and that his presence is in any degree necessary for a fall and fair defense of the suit. The affidavit in this case is insufficient. The court must be satisfied, upon the facts set forth, that the presence of the defendant is, in some degree, necessary; the mere statement in the affidavit that his presence is necessary, will not suffice. Motion denied.